Citation Nr: 1107564	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-38 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, 
in pertinent part, denied service connection for bilateral 
hearing loss and tinnitus.

In April 2010, the Board remanded the Veteran's claims to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  The probative medical evidence of record indicates that the 
Veteran's bilateral hearing loss is not attributable to his 
period of active service, including exposure to acoustic trauma 
during his service.

2.  Resolving the benefit of all reasonable doubt in his favor, 
the most probative evidence of record establishes that the 
Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

In correspondence dated in October 2007 and July 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In October 
2007 and July 2008, the RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(c) (2010).

As for the duty to assist, the RO obtained the Veteran's service 
treatment records, service personnel records, VA treatment 
records, and other post-service treatment records.  He has also 
been medically evaluated by a VA examiner.

Therefore, as there is no indication that any additional evidence 
remains outstanding, the Board is satisfied that the duties to 
notify and to assist have been met.




 Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for sensorineural hearing loss and tinnitus 
may also be established based on a legal "presumption" by showing 
that either condition manifested itself to a degree of 10 percent 
or more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Bilateral Hearing Loss

The Veteran claims he developed bilateral hearing loss as a 
result of noise exposure in service.  For the reasons and bases 
set forth below, however, the Board finds that the preponderance 
of the evidence is against his claim, so it must be denied.

With respect to the first requirement of a current disability, 
before service connection may be granted for hearing loss, it 
must be of a particular level of severity.  For the purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010).

In Hensley v. Brown, 5 Vet. App. 155 (1993), it was indicated 
that the threshold for normal hearing is from zero to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Id., citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988).

It is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during service, 
although a hearing loss disability by the standards of 38 C.F.R. 
§ 3.385 must be currently present, and service connection is 
possible if such current hearing loss disability can be 
adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., sufficient hearing loss to meet the threshold 
requirements of 38 C.F.R. § 3.385), and a medically sound basis 
upon which to attribute the post-service findings to the injury 
in service, as opposed to intercurrent causes.  Hensley, 5 Vet. 
App. at 159.

As the Board noted in its April 2010 remand, the record contains 
a November 2008 audiology consultation report showing that the 
Veteran had bilateral sensorineural hearing loss.  However, the 
claims file does not include the audiogram from this examination, 
so it is impossible for the Board to determine whether his 
hearing loss disability meets the criteria established by VA 
based on this report.  

VA medical records dated from November 2007 to December 2008 show 
that the Veteran received intermittent treatment for bilateral 
hearing loss.  

On VA audiological examination in June 2010, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
50
65
LEFT
10
15
20
65
80





The Veteran's June 2010 VA audiology examination shows a right 
ear pure tone threshold average of 35 decibels with speech 
recognition of 94 percent, and a left ear pure tone threshold 
average of 45 decibels with speech recognition of 92 percent.    

These findings establish that the Veteran has a bilateral hearing 
loss disability by VA standards according to the requirements of 
38 C.F.R. § 3.385.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  This in turn means the 
determinative issue is whether his current bilateral hearing loss 
is attributable to his period of active service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").

The Veteran attributes his bilateral hearing loss to exposure to 
excessively loud noise during service from weapons fire and his 
duties as a radio operator.  The Veteran's service records 
confirm his military occupational specialty (MOS) was field radio 
operator and that he was qualified as a rifle expert.  Therefore, 
the Board finds there is credible evidence that the Veteran was 
exposed to acoustic trauma in the manner alleged while in 
service.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  
However, even acknowledging that the Veteran has a bilateral 
hearing loss disability and that he was exposed to excessively 
loud noise while in service, there still must be competent 
evidence establishing a correlation or relationship between his 
current hearing loss disability and that noise exposure 
coincident with his active service.  See Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

The report of the Veteran's May 1985 entrance examination show 
that he entered service with bilateral hearing within normal 
limits according to the VA standards provided in 38 C.F.R. 
§ 3.385.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
0
0
0
0
50
LEFT
5
0
0
5
15
45





On VA examination in June 2010, the examiner opined that the 
Veteran's current level of bilateral hearing loss was less likely 
than not related to his service, including in-service acoustic 
trauma.  The examiner found that the Veteran's exposure to high 
risk noise during service was restricted to training exercises 
and marginal in nature.  He noted that while the Veteran entered 
service with a degree of hearing loss at 6000 Hz, there was no 
hearing testing of record that was performed at his discharge.  
The examiner concluded that the Veteran's current hearing loss 
was indicative of noise exposure in the form of the Veteran's 
significant post-military exposure to noise for both occupational 
and recreational activities.  

The VA examiner's report is thorough, well-reasoned, and based on 
an independent review of the relevant evidence, including the 
Veteran's history and claims file, and an objective clinical 
examination.  Hence, it has the proper foundation and predicate, 
and therefore, it is entitled to a lot of probative weight.  See 
Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. 
App. 177 (1993).  Moreover, the opinion is unrefuted by any 
contrary competent medical evidence.

As mentioned, service connection may be granted when all the 
evidence establishes a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  In this case, the Board finds the 
probative medical evidence of record does not establish there is 
such a nexus between active service and the Veteran's bilateral 
hearing loss.  Thus, service connection for bilateral hearing 
loss is not warranted.  In addition, no bilateral hearing loss 
was diagnosed within one year of discharge from service, so 
presumptive service connection for bilateral hearing loss is also 
not warranted.  

The Veteran contends that his current hearing loss is related to 
his active service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker, 10 Vet. App. at 67.  
Therefore, the Veteran can testify to that which he is competent 
to observe, such as diminished hearing, but he is not competent 
to provide a medical diagnosis for any hearing loss for VA 
compensation purposes or to relate any hearing loss medically to 
his active service.
  
The weight of the medical evidence indicates that the Veteran's 
bilateral hearing loss was not caused by any incident of service.  
The Board concludes that the bilateral hearing loss was not 
incurred in or aggravated by service.  As the preponderance of 
the evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran claims he developed tinnitus in service as a result 
of noise exposure.  

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is that there must 
be competent evidence of the existence of the currently claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  At his June 2010 VA examination, the Veteran reported 
that he suffered from tinnitus.  Since the Veteran is indeed 
competent to testify as to the observable aspects of tinnitus, as 
it is a diagnosis based on purely subjective complaints, the 
Board may accept his statements in this regard.  Indeed, in Barr 
v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court held that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Id.  The Board finds the Veteran's statements 
concerning the presence of his tinnitus to be credible, thereby 
providing highly probative evidence in support of his claim.      
  
Therefore, the determinative issue is whether the Veteran's 
tinnitus is attributable to his period of service, in particular 
to excessive noise exposure as he asserts.  See again Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran attributes his tinnitus to excessively loud noise in 
service from weapons fire and his duties as a radio operator.  He 
has also asserted it may be related to having a drill instructor 
yell directly into his ear.  As mentioned, the record establishes 
the Veteran's in-service exposure to acoustic trauma from weapons 
fire and his duties as a radio operator.  The Board also concedes 
that as his service records show that he participated in training 
exercises, a drill instructor most likely yelled into his ear.  

Furthermore, the Veteran claims his tinnitus began in service and 
that he has continued to experience it since discharge from 
service.  As previously mentioned, the Veteran is competent to 
provide evidence of his continued symptoms, as tinnitus is 
capable of lay observation.  See again Barr v. Nicholson, 21 Vet. 
App. 303, 305 (2007).  However, competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker, 10 
Vet. App. at 67.  H

The examiner at the June 2010 VA examination reviewed the 
Veteran's claims file and medical history and opined that it was 
less likely as not that the Veteran's tinnitus was caused by or 
the result of his in-service noise exposure.  The rationale for 
this conclusion was that the Veteran's exposure to high risk 
noise in service was restricted to training exercises and thereby 
marginal in nature while his post-service exposure to noise was 
significant for both occupational and recreational activities.  
The examiner also explained that it was of low probability that 
an instructor yelling in one ear would lead to bilateral 
tinnitus.  

The Board assigns low probative weight to the June 2010 VA 
examiner's negative nexus opinion regarding the Veteran's 
tinnitus because the examiner failed to address the Veteran's 
report of a continuity of symptoms.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  Furthermore, the Board finds the Veteran to be 
both competent and credible to testify as to continuing to have 
tinnitus during and since service.  Resolving all doubt in the 
Veteran's favor, the Board finds that service connection for 
tinnitus is warranted, and the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


